Exhibit 10.4

 

FOURTH AMENDMENT

TO

CHICAGO MERCANTILE EXCHANGE

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

By virtue and in exercise of the amending authority reserved to the Chicago
Mercantile Exchange Inc. (the “Company”), as successor by merger to the Chicago
Mercantile Exchange, by the provisions of subsection 5.2 of the Chicago
Mercantile Exchange Supplemental Executive Retirement Plan (the “Plan”), the
Plan is amended in the following particulars:

 

1. By changing the name of the Plan to “Chicago Mercantile Exchange Inc.
Supplemental Executive Retirement Plan” where the name of the Plan appears on
the title page and immediately preceding Section 1 of the Plan, effective as of
November 13, 2000.

 

2. By substituting the following for subsection 1.1 of the Plan, effective as of
November 13, 2000:

 

“1.1. History, Purpose and Effective Date. Chicago Mercantile Exchange
Supplemental Executive Retirement Plan (the ‘Plan’) was established, effective
as of January 1, 1993 (the ‘Effective Date’) by Chicago Mercantile Exchange, an
Illinois not-for-profit corporation (‘CME’), to provide its eligible key
management employees with an opportunity to receive additional retirement
income. Pursuant to a series of demutualization transactions and an agreement
and plan of merger, effective as of November 13, 2000, Chicago Mercantile
Exchange Inc., a shareholder-owned, for-profit Delaware corporation (the
‘Exchange’) succeeded to the assets, liabilities and business of CME and to the
power, authority and responsibility of CME under and with respect to the Plan.
Effective as of December 3, 2001, pursuant to a further corporate
reorganization, the Exchange became a wholly-owned subsidiary of Chicago
Mercantile Exchange Holdings Inc. (‘CME Holdings’). The Plan is intended to
constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of section 201(2), 301(a)(3) and 401(a)(l) of the Employee
Retirement Income Security Act of 1974, as amended (‘ERISA’).”

 

3. By substituting the following for subsection 1.11 of the Plan, effective as
of October 1, 2003:

 

“1.11. Action by Exchange. Any action required or permitted to be taken by the
Exchange shall be by resolution of its Board of Directors, by a duly authorized
officer of the Exchange, by a duly authorized committee or other duly authorized
person or persons. Notwithstanding the preceding sentence, the Board of
Directors of the Exchange has delegated to the Compensation Committee
(‘Compensation Committee’) of the Board of Directors of CME Holdings the
authority to take any action required or permitted to be taken by the Exchange
under the Plan. Unless earlier revoked by resolution of the Board of Directors
of the Exchange, the foregoing delegation of authority to the Compensation
Committee shall be revoked, without the necessity of further action by the Board
of Directors of the Exchange, if and when the Exchange ceases to be a
wholly-owned subsidiary of CME Holdings.”



--------------------------------------------------------------------------------

4. By substituting the following for subsection 3.2 of the Plan, effective as of
October 1, 2003:

 

“3.2. Deferred Compensation Credits. Unless otherwise determined by the
Compensation Committee, for each Plan Year beginning on or after January 1,
2003, 3 percent of each Participant’s base earnings and bonus paid in such Plan
Year shall be awarded as Deferred Compensation Credits. The amount of Deferred
Compensation Credits awarded to a Participant for any such Plan Year shall be
credited to his Account as of the first business day of the next following Plan
Year.”

 

5. By substituting the following for subsection 4.1 of the Plan, effective as of
October 1, 2003:

 

“4.1. Vesting. A Participant’s vested interest in his Account shall be
determined as follows:”

 

  (a) A Participant shall have at all times a fully vested and nonforfeitable
interest in (i) the amount of any Deferred Compensation Credits credited to the
Participant’s Account as of December 31,1996, and (ii) any assumed investment
adjustment theretofore or thereafter credited with respect to such Deferred
Compensation Credits under subsection 3.3.

 

  (b) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with subsection 3.2 as of the first business day of any
Plan Year beginning on or after January 1, 2004 (and any assumed investment
adjustments thereon) upon completion of five Years of Vesting Service (as
described below).

 

  (c) A Participant shall have a fully vested and nonforfeitable interest in the
amount of any Deferred Compensation Credits credited to the Participant’s
Account in accordance with subsection 3.2 as of the first business day of any
Plan Year beginning on or after January 1, 1997 and before January 1, 2004
(“Post-1996 Credits”), and any assumed investment adjustments thereon, as of
December 10th of the fourth Plan Year following the Plan Year as of which such
Deferred Compensation Credits are credited to the Participant’s Account. Prior
thereto, the amount of any Post-1996 Credits (and any assumed investment
adjustments thereon) shall be vested and nonforfeitable as of December 10th of
the Plan Year that follows the Plan Year as of which such Post-1996 Credits were
credited to the Participant’s Account by the number of Plan Years determined in
accordance with the following schedule:

 

Number of Plan Years following the

Plan Year as of which the Post-1996

Credits were credited to his Account

--------------------------------------------------------------------------------

   The vested percentage shall be


--------------------------------------------------------------------------------

Three Plan Years

   66 2/3%

Two Plan Years

   33 1/3%

One Plan Year

   0%

 

2



--------------------------------------------------------------------------------

A Participant’s Years of Vesting Service as of any date shall be equal to the
number of full and partial years of service credited to the Participant for
vesting purposes as of such date under the provisions of the Pension Plan for
Employees of the Chicago Mercantile Exchange Inc. (the ‘Pension Plan’) or, in
the case of a Participant who is not eligible to participate in the Pension
Plan, the number of full and partial years of service that would be credited to
the Participant for vesting purposes under the Pension Plan as of such date if
the Participant were eligible to participate in the Pension Plan.”

 

*            *            *

 

CERTIFICATION OF CORPORATE SECRETARY

 

The undersigned Secretary of the Chicago Mercantile Exchange Inc. (the
“Company”) hereby certifies that the foregoing is a true and correct copy of an
amendment adopted by resolution of the Company’s Board of Directors on December
16, 2003.

 

By  

/s/ Kathleen M. Cronin

--------------------------------------------------------------------------------

    Secretary as Aforesaid

 

3